UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
SEKETHA WONZER and KEVIN DOZIER, :
                                                          :
                              Plaintiffs,                 :
                                                          :                  ORDER
          -against-                                       :
                                                          :            20-CV-10836 (JPC)(KNF)
DANIEL HERNANDEZ a/k/a Tekashi 6ix                        :
9ine.,                                                    :
                                                          :
                              Defendant.                  :
----------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         This case has been referred to the undersigned for an inquest in order to determine the amount of

damages, pre-judgment interest, attorneys’ fee, and expenses, if any, that should be awarded to the

plaintiffs against the defendant.

         Accordingly, IT IS HEREBY ORDERED that, on or before July 22, 2021, the plaintiffs shall

prepare and file, with the Court: (1) proposed findings of fact and conclusions of law; and (2) an inquest

memorandum of law, accompanied by supporting affidavits and exhibits, setting forth proof of its

damages. The plaintiff must serve these documents on the defendant, and file proof of such service with

the Clerk of Court.

         IT IS FURTHER ORDERED that, on or before August 12, 2021, the defendant shall prepare and

file any opposing memoranda, affidavits, and exhibits, as well as any alternative findings of fact and

conclusions of law, and serve the same upon the plaintiff.

Dated: New York, New York                                SO ORDERED:
       June 24, 2021
